Citation Nr: 0126951	
Decision Date: 12/03/01    Archive Date: 12/11/01

DOCKET NO.  99-15 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether reduction of the rating for a left knee disability 
from 40 percent to 20 percent was proper.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from August 
1988 to April 1992.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.  

In September 2001, the veteran appeared before the 
undersigned Member of the Board and gave testimony in support 
of her claim.  

The Board wishes to point out that the issue currently on 
appeal is that which is characterized on the first page of 
this decision.  Notwithstanding the characterization of the 
issue as one of evaluation of the rating (statement of the 
case) the only issue currently in appellate status before the 
Board is entitlement to "restoration" of a 40 percent 
rating for a service-connected left knee disability, which 
has been reduced to 20 percent disabling.  See 38 U.S.C.A. 
§ 7105(a) (West 1991) ("benefits sought on appeal must be 
clearly identified").  A claim arising from an action of the 
RO reducing the rating of a service-connected disability for 
compensation purposes is a claim for restoration of the prior 
rating, not a claim for an increased rating.  See Peyton v. 
Derwinski, 1 Vet. App. 282, 286 (1991).

In this regard, in a precedent opinion of the VA General 
Counsel, VAOPGCPREC 23-97 (July 24, 1997), it was held that a 
claimant who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5257 and 5003, for 
joint instability and for limitation of motion caused by 
arthritis.  At the veteran's September 2001 hearing, the 
veteran's representative argued that a separate evaluation is 
warranted under Diagnostic Codes 5003 and 5257, citing VAOPGC 
09-98 (August 14, 1998).  This opinion found that for a knee 
disability rated under DC 5257 to warrant a separate rating 
for arthritis based on X-ray findings and limitation of 
motion, limitation of motion under DC 5260 or DC 5261 need 
not be compensable but must at least meet the criteria for a 
zero-percent rating, and that a separate rating for arthritis 
could also be based on X-ray findings and painful motion 
under 38 C.F.R. § 4.59.  It was further found that the 
provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 must be 
considered in assigning an evaluation for degenerative or 
traumatic arthritis under DC 5003 or DC 5010.  It was stated 
that rating personnel must consider functional loss and 
clearly explain the impact of pain upon the disability.  The 
Board construes the representative's argument as an informal 
claim of entitlement to an increased evaluation for a left 
knee disability, and the matter is referred to the RO for 
consideration.   



REMAND

During the pendency of the appellant's appeal, The Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (now codified as amended at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp.2001)) 
(VCAA) became law.  VA issued regulations to implement the 
VCAA in August 2001.  66 Fed. Reg. 45,620 (Aug 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).  The amendments were effective November 
9, 2000, except for the amendment to 38 C.F.R. § 3.156(a), 
which is effective August 29, 2001.  Except for the amendment 
to 38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. 
§ 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA stated that 
"the provisions of this rule merely implement the VCAA and 
do not provide any rights other than those provided in the 
VCAA" "66 Fed. Reg. 45,629.  Accordingly, in general where 
the record demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are satisfied.  

VCAA essentially eliminates the requirement that a claimant 
submit evidence of a well-grounded claim, and provides that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.

The Board notes that neither the Statement of the Case nor 
the Supplemental Statement of the Case reflects the laws and 
regulations governing the reduction of disability ratings.  
In Bernard v. Brown, 4 Vet. App. 384, 390 (1993) it was 
stated that 38 U.S.C.A. § 7105 establishes a series of very 
specific, sequential, procedural steps that must be carried 
out by a claimant and the RO before a claimant may secure 
appellate review by the Board.  While the SOC and SSOC 
contain the laws and regulations governing the evaluation of 
a service-connected left knee disability, 
they do not contain the laws and regulations pertinent to the 
restoration of a reduced evaluation.  Accordingly, the RO 
must prepare a SSOC concerning the issue of entitlement to 
restoration of a 40 percent evaluation for service-connected 
left knee disability reduced to 20 percent.  This SSOC should 
contain notice of the laws and regulations governing the 
reduction of evaluations and the restoration of a reduced 
evaluation, e.g., 38 C.F.R. §§ 3.105, 3.344 (2001).  In order 
to protect the rights of the veteran and to afford her due 
process, the Board finds that the RO must inform her on this 
basis.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

Given the foregoing, and in light of VA's duty to assist the 
veteran in developing her claim, additional development is 
warranted.  In light of these circumstances this claim is 
hereby REMANDED to the RO for the following:





The RO should issue to the veteran a 
Supplemental Statement of the Case 
containing the pertinent laws and 
regulations regarding restoration of a 
reduced rating.  
An appropriate period of time should be 
allowed for response.  Thereafter the 
case should be returned to the Board for 
further review.  





By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The appellant need take no action 
until otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


